Citation Nr: 1638013	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-16 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Prior to March 29, 2013, entitlement to an initial compensable rating for service-connected lumbar spine intervertebral disc syndrome and degenerative arthritis.

2.  On and after March 29, 2013, entitlement to an initial rating in excess of 10 percent for service-connected intervertebral disc syndrome and degenerative arthritis.

3.  Entitlement to service connection for a neurological disorder of the right hand, to include as due to a qualifying chronic disability.

4.  Entitlement to service connection for a neurological disorder of the left hand, to include as due as due to a qualifying chronic disability.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from November 1989 to February 2010, to include service in Southwest Asia.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, which (in pertinent part) granted service connection for lumbar spine intervertebral disc syndrome and degenerative arthritis and assigned an initial zero percent disability rating, effective March 1, 2010, and denied service connection for neurological conditions of the left and right hands.  Thereafter, a June 2014 Supplemental Statement of the Case granted an increased 10 percent rating for lumbar spine intervertebral disc syndrome and degenerative arthritis, effective March 29, 2013.  The Veteran continued his appeal.

In July 2016, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  See VACOLS.

As will be discussed below, the Board has expanded the Veteran's service connection claims to include entitlement to service connection as due to an undiagnosed illness based on Gulf War service.  The claims have been recharacterized as noted on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims processing systems.  The relevant documents are located in both VVA and VBMS.

The issue of entitlement to an initial compensable rating for lumbar spine intervertebral disc syndrome and degenerative arthritis prior to March 29, 2013, is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required


FINDING OF FACT

Prior to March 29, 2013, degenerative arthritis of the lumbar spine is confirmed on radiologic examination and is manifested by noncompensable limitation of motion and pain on motion.


CONCLUSION OF LAW

Prior to March 29, 2013, the criteria for at least an initial 10 percent rating for lumbar spine intervertebral disc syndrome and degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In light of the favorable disposition below and the remand, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.  Although only a 10 percent evaluation is assigned, the issue of whether an evaluation in excess of that is remanded herein.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

The Veteran's disability is rated as Diagnostic Code 5243-5242.  Those codes are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula), unless they are rated under DC 5003 or the Formula for Rating Intervertebral Disc Syndrome on the Basis of Incapacitating Episodes (Formula for IVDS).  Under the General Rating Formula, an evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.

Under the Formula for IVDS, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as seriously disabled any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pursuant to, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  38 C.F.R. §§ 4.40, 4.45.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  38 U.S.C.A. § 5107(b) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) show that the Veteran was seen with complaints of back pain on several occasions.  An April 2008 MRI study revealed degenerative arthritis at L4-5 and L5-S1.  The Veteran was discharged from service in February 2010.  

A March 2010 VA examination report notes the Veteran's reports of low back pain, decreased motion, paresthesia and numbness.  He reported treating these symptoms with over the counter medication.  Upon examination, range of motion of the lumbar spine was: 90 degrees flexion; 30 degrees extension; 30 degrees right lateral flexion; 30 degrees left lateral flexion; 30 degrees right rotation; and 30 degrees left rotation.  Combined range of motion was 240 degrees.  The examiner found no tenderness, spasm, or radiation of pain on movement.  Positive straight leg raising on the right was noted; straight leg raising on the left was negative.  The joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance. The examiner stated that there were signs of intervertebral disc syndrome; however, neurological examination was normal.  X-ray studies revealed lumbar spine degenerative arthritis.  The examiner rendered a diagnosis of lumbar spine degenerative arthritis and intervertebral disc syndrome.

On VA examination in April 2013, the Veteran reported that his back condition had gotten worse.  He complained of pain, stiffness and numbness.  On examination, range of motion was: forward flexion to 90 degrees; extension to 30 degrees; left lateral flexion to 30 degrees; right lateral flexion to 30 degrees; left rotation to 30 degrees; and right rotation to 30 degrees.  The examiner stated there was objective evidence of pain with motion.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  There was weakened movement and pain on movement following repetitive motion.  There was no localized tenderness or pain to palpation. There was no muscle spasm.  

During the July 2016 Board hearing, the Veteran testified that he "prepared" for his VA examinations essentially by stretching and pre-treating his back, because prior examinations had caused his back problems to become worse.  He stated that his back symptoms (including constant pain, radiation of numbness to the right foot and limitation of motion) were actually worse on a day-to-day basis than those noted on examination.  He also reported that he has had painful motion since service.

The Board notes that the Veteran has full range of motion at both examinations and complaints of pain upon range of motion at both.  Despite this, this would not warrant a 10 percent evaluation, as there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, flexion was in excess of 85 degrees, an there is no evidence of incapacitating episodes.  The RO, however, assigned a 10 percent evaluation, effective March 29, 2013.  The Board can only infer that this was assigned based upon the provisions relating to additional functional loss.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  Thus, the same rationale applies to the period prior and a 10 percent evaluation is for assignment prior to March 29, 2013.  

Resolving all reasonable doubt in favor of the Veteran, therefore, the Board finds that his disability more nearly approximates the criteria for an initial 10 percent rating for the entire period of the appeal.  An evaluation in excess of 10 percent, for the entire period on appeal is remanded below.


ORDER

Prior to March 29, 2013, an initial 10 percent rating for lumbar spine intervertebral disc syndrome and degenerative arthritis is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Lumbar Spine

Additional evidentiary development is necessary prior to further consideration of the Veteran's entitlement to an initial rating in excess of 10 percent for service-connected lumbar spine disability. 

The Veteran was last examined for VA compensation purposes in 2013.  At his 2016 hearing, the Veteran testified that he experienced symptoms including constant pain and numbness that was spreading.  He indicated that he curtailed his activities to prevent further problems with his back.  As noted above, the Veteran also testified that he "prepared" for his previous VA examination essentially by stretching and pre-treating his back, because prior examinations had caused his back problems to become worse.  He stated that his back symptoms were actually worse on a day-to-day basis than those noted on the 2010 and 2013 examination reports.

In view of the Veteran's contentions, and in light of the findings recorded at the last VA medical examination in 2013, the Board finds that a more recent VA medical examination is necessary.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  Prior to the examination, up to date treatment records (if any) should be obtained.

Neurological Conditions of the Right and Left Hands

Regarding the Veteran's claims of entitlement to service connection for neurological conditions of the right and left hands, the Board notes that he has the requisite overseas service in Southwest Asia to be entitled to certain presumptions.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  In that regard, service connection may be established for a qualifying chronic disability, which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i).  These claims have not yet been adjudicated on this basis.

Additionally, the record remains unclear as to whether the Veteran has a diagnosable neurological condition of the hands.  As relevant, STRs show no diagnosis or treatment for complaints relating to numbness in the hands during active duty.  However, the Veteran filed a service connection claim for these disabilities in December 2009, prior to his discharge from service in February 2010.  In his claim he reported experiencing numbness in his ands since April 2004.  Following service, a March 2010 VA examination report notes the Veteran's complaints of periodic tingling, numbness, abnormal sensation, pain, anesthesia and weakness in his hands.  The examiner noted there was no pathology to render a diagnosis. 

Given the present facts of the case and the applicable law and regulations regarding undiagnosed illness, the Board finds that the state of the current medical evidence is inadequate for purposes of adjudicating these issues.  A medical examination is needed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After any additional records are associated with the claims file, afford the Veteran a VA examination to identify the severity of his service-connected low back disability.  The entire claims file must be made available to and be reviewed by the examiner.  The examiner must elicit from the Veteran a detailed history of his relevant symptoms.  All indicated tests and studies should be performed, and the examiner must review the results of any testing prior to completing the report.  

After examining the Veteran and reviewing the claims folder, the examiner is requested to delineate all symptomatology associated with the Veteran's low back disability, both orthopedic and neurologic.  The examiner must provide comment on whether the current severity of the spine disability has remained the same since 2010 or whether it has worsened, taking into account the Veteran's history as provided at the examination.   

4.  After any additional records are associated with the claims file, schedule the Veteran for the appropriate VA examination in connection claim for service connection for neurological conditions of the right and left hands, to include as due to undiagnosed illness.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include neurological testing such as an EMG or nerve conduction studies.  The electronic claims file should be made available to and be reviewed by the examiner.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

First, provide an opinion regarding whether any bilateral hand symptoms are the following:  1) an undiagnosed illness; 2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; 3) a diagnosable chronic multisymptom illness with a partially explained etiology; or 4) a disease with a clear and specific etiology and diagnosis?

Second, if there is a diagnosable chronic multi-symptom illness with a partially explained etiology or a disorder with a clear and specific etiology and diagnosis, then provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the disability was due to an event or incident of the Veteran incurred in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  Include consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as appropriate.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


